Citation Nr: 1760873	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip fracture.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left hip fracture.

3.  Entitlement to a rating in excess of 10 percent for pelvic fracture and Trendelenburg gait since February 12, 2007.

4.  Entitlement to a rating in excess of 10 percent for pelvic fracture and Trendelenburg gait from December 8, 2006, to February 11, 2007.

5.  Entitlement to a compensable rating for pelvic fracture and Trendelenburg gait prior to December 8, 2006.

6.  Entitlement to a rating in excess of 20 percent for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait since May 31, 2016.

7.  Entitlement to a compensable rating for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait prior to May 31, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge via videoconferencing technology in July 2009.  A transcript of the hearing was prepared and is associated with the electronic claims file.

In May 2010, November 2013, September 2015, and May 2016, the Board remanded these claims for further development.  

In a June 2016 rating decision, the RO assigned a separate 20 percent disability rating for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait effective May 31, 2016.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issues are as stated on the first two pages of this decision.

The issue of entitlement to additional compensation benefits based on a dependent child has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The weight of evidence shows that since December 8, 2006, residuals of a right hip fracture has not been manifested by a malunion of the femur with a moderate knee or hip disability, a fracture of the surgical neck of the femur, or a fracture of the short or anatomical neck of the femur.

2.  The weight of evidence shows that since December 8, 2006, residuals of a left hip fracture has not been manifested by a malunion of the femur with a moderate knee or hip disability, a fracture of the surgical neck of the femur, or a fracture of the short or anatomical neck of the femur.

3.  The weight of evidence shows that since February 12, 2007, the Veteran has had thoracic dextroscoliosis and kyphosis, which are abnormal spinal contours that can result from muscle spasm or guarding.

4.  The weight of evidence shows that from December 8, 2006, to February 11, 2007, the pelvic fracture and Trendelenburg gait were manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.

 5.  The evidence is in equipoise as to whether the Veteran had thoracic dextroscoliosis and kyphosis, which are abnormal spinal contours that can result from muscle spasm or guarding, from December 8, 2005, to December 7, 2006.

6.  The weight of evidence shows that since May 31, 2016, there has been no radiculopathy of the right lower extremity and that since May 31, 2016, the L5-S1 radiculopathy of the left lower extremity was not manifested by severe incomplete paralysis of the left sciatic nerve.

7.  The weight of evidence shows that prior to May 31, 2016, there was no radiculopathy of the right lower extremity.

8.  The evidence is in equipoise as to whether from May 15, 2008, to May 30, 2016, the L5-S1 radiculopathy of the left lower extremity was manifested by moderate incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  Since December 8, 2006, residuals of a right hip fracture have not met the criteria for an initial disability rating in excess of 10 percent.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102. 3.159, 4.3., 4.7, 4.14, 4.25, 4.59, 4.71a, Diagnostic Code 5257-5255 (2017).

2.  Since December 8, 2006, residuals of a left hip fracture have not met the criteria for an initial disability rating in excess of 10 percent.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.14, 4.25, 4.59, 4.71a, Diagnostic Code 5257-5255.

3.  Since February 12, 2007, pelvic fracture and Trendelenburg gait have met the criteria for a 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2017).

4.  From December 8, 2006, to February 11, 2007, pelvic fracture and Trendelenburg gait met the criteria for a 40 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236.

5.  Resolving reasonable doubt in the Veteran's favor, from December 8, 2005, to December 7, 2006, pelvic fracture and Trendelenburg gait met the criteria for a 20 percent disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236.

6.  Since May 31, 2016, L5-S1 radiculopathy of the left lower extremity have not met the criteria for a disability rating in excess of 20 percent.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017) .

7.  Resolving reasonable doubt in the Veteran's favor, from May 15, 2008, to May 30, 2016, L5-S1 radiculopathy of the left lower extremity met the criteria for a 20 percent disability rating.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits in general are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in January 2007; July and December 2008; May, July, and September 2010; August 2011; April 2014; and May 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott, 789 F.3d at 1381 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds there has been substantial compliance with the directives of its May 2010, November 2013, September 2015, and May 2016 remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Entitlement to an initial rating in excess of 10 percent for residuals of a right hip fracture

Entitlement to an initial rating in excess of 10 percent for residuals of a left hip fracture

Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. §  4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 5255, which contemplates impairment of the femur, provides an 80 percent rating will be assigned for a fracture of the shaft or anatomical neck of the femur with nonunion and with loose motion (spiral or oblique fracture).  A 60 percent rating will be assigned for a fracture of the shaft or anatomical neck of the femur with nonunion and no loose motion and with weight bearing preserved with aid of brace.  A 60 percent rating will be assigned for a fracture of the surgical neck of the femur with false joint.  Thirty, 20, and 10 percent rating will be assigned for malunion of the femur with marked, moderate, and slight knee or hip disability, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5255.

Under the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Analysis

In the April 2007 rating decision, a RO granted service connection for bilateral residuals of hip fractures and assigned two 10 disability ratings under Diagnostic Code 5257-5255 effective December 8, 2006.  The Board observes that there are two separate ratings for bilateral osteoarthritis of the knees associated with the bilateral hip fractures under Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg) and six separate 10 percent disability ratings for bilateral limitations of adduction, extension, and flexion of the hips.  Therefore, the Board's analysis is limited to Diagnostic Codes 5257 and 5255.

The Board has reviewed the VA examination reports and VA and private treatment records.  The weight of evidence shows that since December 8, 2006, residuals of a right hip fracture has not been manifested by a malunion of the femur with a moderate knee or hip disability, a fracture of the surgical neck of the femur, or a fracture of the short or anatomical neck of the femur.  Similarly, the weight of evidence shows that since December 8, 2006, residuals of a left hip fracture has not been manifested by a malunion of the femur with a moderate knee or hip disability, a fracture of the surgical neck of the femur, or a fracture of the short or anatomical neck of the femur.

A February 2007 VA examination report reflects that X-rays of the hips showed old healed fractures of the left pubic and ischial rami and of the right ischial ramus.  There was increased density of the bone of the femur bilaterally, which was probably secondary to stress rather than an old healed fracture.

A February 2008 VA examination report reveals that X-rays of the hips showed old healed fractures of the ischium and pubis on the left and of the ischium on the left.  There was minimal sclerosis in the femoral necks bilaterally that may represent old healed fractures.  The examiner noted that there was no knee instability.

A July 2010 VA examination report shows that X-rays of the pelvis showed healed pelvic fractures of the left superior and inferior pubic rami and the right inferior pubic ramus and that X-rays were otherwise unremarkable.  Stability was normal in both knees, and the McMurray and Lachman tests were negative bilaterally.  The examiner noted that a magnetic resonating imaging (MRI) scan of the left hip was normal.

A September 2015 VA examination report reflects that the examiner stated that all fractures are healed and all bones are noted to be in alignment.

An August 2016 VA examination report reveals that the examiner stated that the Veteran did not have a malunion or nonunion of the femur, a flail hip joint, or leg-length discrepancy.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion, such as with Diagnostic Code 5276, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that 38 C.F.R. § § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman, 28 Vet. App. at 354.  

The February 2007 VA examiner stated that the bilateral hip disability was manifested by decreased mobility and strength, weakness or fatigue, and pain.  The July 2010 VA examiner stated that the Veteran did not demonstrate any functional impairment due to incoordination, weakened movement, or excess fatigability.  The September 2015 VA examiner noted that during a flare-up, the Veteran had pain, fatigue, weakness, lack of endurance, and incoordination.  The August 2016 VA examiner stated that there was evidence of pain with weight bearing and that there was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  

Nonetheless, these findings are insufficient to warrant ratings in excess of 10 percent for the bilateral hip disability pursuant to 38 C.F.R. § 4.59.  The Board finds that these functional losses or impairments are contemplated by the two 10 percent ratings.  The Board again observes that there are two separate ratings for bilateral osteoarthritis of the knees associated with the bilateral hip fractures under Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg) and six separate disability ratings for bilateral limitations of adduction, extension, and flexion of the hips.

Entitlement to a rating in excess of 10 percent for pelvic fracture and Trendelenburg gait since February 12, 2007

Entitlement to a rating in excess of 10 percent for pelvic fracture and Trendelenburg gait from December 8, 2006, to February 11, 2007

Entitlement to a compensable rating for pelvic fracture and Trendelenburg gait prior to December 8, 2006

Entitlement to a rating in excess of 20 percent for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait since May 31, 2016

Entitlement to a compensable rating for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait prior to May 31, 2016

Governing law and regulations

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2017).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is assigned when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Finally, a 10 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

Diagnostic Code 8721 (2017) pertains to neuralgia of the external popliteal (common peroneal) nerve.

Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2017) .




Analysis

In an April 1996 rating decision, a RO granted service connection for pelvic fracture with L5-S1 radiculopathy and Trendelenburg gait and assigned a zero percent disability rating.  The Veteran filed his claim for an increased rating on December 8, 2006.  In the April 2007 rating decision, a RO assigned a 10 percent disability rating for the disorder under Diagnostic Code 5237 (lumbosacral or cervical strain) effective December 8, 2006.  In a June 2016 rating decision, the RO assigned a separate 20 percent disability rating for L5-S1 radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait effective May 31, 2016 under Diagnostic Code 8721 (neuralgia of the external popliteal (common peroneal) nerve).  

A May 2016 VA examiner diagnosed sacroiliac injury and involvement of the sciatic nerve.  Therefore, the Board will consider the Veteran's disability under Diagnostic Codes 5236 (sacroiliac injury and weakness) and 8520 (paralysis of the sciatic nerve).

Pelvic fracture since February 12, 2007

The February 12, 2007, VA examiner noted that spasm and tenderness were present and that guarding was not present.  Although the examiner stated that any muscle spasm, localized tenderness, or guarding is not severe enough to be responsible for abnormal gait or abnormal spinal contour, dextroscoliosis and kyphosis of the thoracic spine were found on X-rays.  The Veteran had an antalgic gait at that examination.  The Board observes that the Veteran is already service-connected for Trendelenburg gait.  The mere presence of a service-connected abnormal gait is contemplated in the criteria for a 20 percent disability rating.  While there is evidence that the Veteran later had a normal gait, there is no medical evidence that the thoracic dextroscoliosis and kyphosis were not chronic conditions.  The weight of evidence shows that since February 12, 2007, the Veteran has had thoracic dextroscoliosis and kyphosis, which are abnormal spinal contours that can result from muscle spasm or guarding.  Therefore, a 20 percent disability rating for pelvic fracture and Trendelenburg gait effective February 12, 2007, is warranted.

Turning to whether a rating in excess of 20 percent since February 12, 2007, is warranted, at the February 2007 VA examination, active forward flexion was to 82 degrees with pain beginning at 75 degrees.  At the February 2008 and July 2010 VA examinations, forward flexion was to 75 degrees.  VA treatment records reflect that in May 2014 forward flexion of the thoracolumbar spine was to 90 degrees.  At the May 2016 VA examination, forward flexion was to 90 degrees.  The weight of evidence shows that since February 12, 2007, forward flexion of the thoracolumbar spine was not to 30 degrees or less.  Furthermore, the May 2016 VA examiner stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

As to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995)  and 38 C.F.R. §§ 4.40, 4.45, and 4.59, at the February 2007 VA examination, forward flexion was painful beginning at 75 degrees but there was no additional loss of motion in forward flexion on repetitive use of the joint.  At the February 2008 VA examination, forward flexion was to 75 degrees with no pain with motion.  There was no additional limitation with repetitive use.  At the July 2010 VA examination, the Veteran did not demonstrate any functional impairment due to incoordination, weakened movement, or excess fatigability, or any additional limitation with repetitive testing.  At the May 2016 VA examination, there was no pain on motion and no additional loss of function or range of motion after three repetitions.  Put simply, the limited evidence of pain on motion is insufficient to warrant a rating in excess of 20 percent for the lumbar spine disability pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Pelvic fracture from December 8, 2006, to February 11, 2007

VA treatment records reflect that on December 21, 2006, forward flexion of the thoracolumbar spine was approximately 30 degrees with pain.  Thus, a 40 percent disability rating from December 8, 2006, to February 11, 2007, is warranted.  

As to whether a rating in excess of 40 percent from December 8, 2006, to February 11, 2007, is warranted, there is no evidence of ankylosis of the entire thoracolumbar spine or intervertebral disc syndrome.  As noted above, the May 2016 VA examiner stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  Therefore, a rating in excess of 40 percent is not warranted.

Pelvic fracture for the one-year period prior to December 8, 2006

As for the one-year period prior to December 8, 2006, the date of claim, there is no medical evidence showing treatment for the lumbar spine disorder other than a November 2006 VA treatment record.  That VA treatment record does not contain range-of-motion testing or X-rays.  Given that thoracic dextroscoliosis and kyphosis was found on X-rays taken in conjunction with a February 12, 2007, VA examination, which was approximately two months after the date of claim, the Board finds that the evidence is in equipoise as to whether the Veteran had thoracic dextroscoliosis and kyphosis, which are abnormal spinal contours that can result from muscle spasm or guarding, from December 8, 2005, to December 7, 2006.  

As discussed above, the medical evidence shows that throughout the appeal period the forward flexion has varied from 30 to 90 degrees.  In other words, the medical evidence shows that the Veteran has not consistently had limitation of forward flexion, much less limitation of forward flexion to 30 degrees.  In the absence of range-of-motion testing during the on-year period prior to the date of claim, the weight of evidence does not show that forward flexion of the thoracolumbar spine was 30 degrees or less from December 8, 2005, to December 7, 2006.  

Radiculopathy since May 31, 2016

Social Security Administration records reflect that in 1994 an electromyography showed findings most consistent with right L5-S1 radiculopathy.  Moreover, a November 2006 VA treatment record reveals that there was a history of right-sided radiculopathy.  The May 2016 VA examiner indicated that there was no radiculopathy in the right lower extremity.  Therefore, the weight of evidence shows that since May 31, 2016, there has been no radiculopathy of the right lower extremity.

As for the radiculopathy in the left lower extremity, the May 2016 VA examination report reflects that muscle strength testing was 5/5 and that the reflexes were 2+.   The sensory exam for sensation to light touch was normal.  Straight leg raising test was negative.  The examiner noted that there were no complaints of numbness or constant or intermittent pain.  The examiner indicated that the severity of the paresthesias or dysesthesias was moderate.  The examiner stated that the sciatic nerve was involved and that the severity was moderate.  Thus, the weight of evidence shows that since May 31, 2016, the radiculopathy of the left lower extremity was not manifested by severe incomplete paralysis of the left sciatic nerve.
 
Radiculopathy prior to May 31, 2016

As noted above, the medical evidence shows that in 1994 an electromyography showed findings most consistent with right L5-S1 radiculopathy.  VA treatment records reflect that a history of right-sided radiculopathy was noted as recently as November 2006 and that in 2014 the Veteran reported occasional tingling in the back of his calves.  VA and private treatment records, to include the 2014 VA treatment records, and VA examination reports from 2005 to the present, however, show no current diagnosis of radiculopathy involving the right lower extremity.  Therefore, the weight of evidence shows that prior to May 31, 2016, there was no radiculopathy of the right lower extremity.

As for radiculopathy of the left lower extremity, there is conflicting medical evidence.

VA treatment records reflect that in November 2006 there was no numbness, tingling, or weakness in the lower extremities.  In December 2006 the Veteran denied any numbness, pain, or weakness of the legs.  There was no radiation into the legs.

The February 2007 VA examination report reveals that the Veteran denied any numbness or paresthesias.  Muscle strength was 5/5 (active movement against full resistance) in the lower extremities and that the reflexes were 2+ (normal) in the lower extremities.  There was no abnormal sensation in the lower extremities, and sensation was 2/2 (normal) in the lower extremities.

The February 2008 VA examination report reflects that the Veteran did not complain of numbness.  The neurological exam of the lower extremities (motor, sensory, and reflex) was normal.

Private treatment records reveal that the Veteran first complained of numbness and tingling on May 15, 2008.  VA treatment records reflect that in May 2009 he complained of severe pain in the left hip that had been present for approximately eight to nine years.  Muscle strength testing was 5/5 in all tested areas of the lower extremities except for the left extensor hallucis longus, which was 4+/5.  The impression was no focal neurological deficits to suggest a radiculopathy.  Private treatment records show a diagnosis of L5-S1 radiculopathy in February 2010.

The July 2010 VA examination report shows that the Veteran did not complain of numbness.  There was no hip paresthesia, and all areas showed 5/5 muscle strength.  His reflexes were equal bilaterally.  

VA treatment records show that in May 2014 the Veteran reported that he had had worsening sharp pain radiating pain into the posterior of the left knee since 2009.  The impression was chronic pain due to an unclear etiology.  In June and September 2014, the Veteran reported radiation into the left posterior leg just below the knee that had gotten progressively worse in the last three to four years.  The straight leg raising test was negative for radicular pain.  Sensation was intact, and reflexes were 2/2 (normal).  

In short, the Veteran first complained of neurological symptomatology in his left lower extremity on May 15, 2008.  Though neurological examinations prior to May 31, 2016, were normal, the Board notes that the neurological examination performed on May 31, 2016, was normal even though moderate radiculopathy of the left sciatic nerve was noted.  Therefore, the Board finds that the evidence is in equipoise as to whether from May 15, 2008, to May 30, 2016, the radiculopathy of the left lower extremity was manifested by moderate incomplete paralysis of the left sciatic nerve.

As to whether a rating in excess of 20 percent from May 15, 2008, to May 30, 2016, is warranted, the Board again notes that the medical evidence showing no neurological findings on examination.  Moreover, the May 31, 2016, VA examiner classified the Veteran's radiculopathy as being only moderate in severity.  The weight of evidence shows that from May 15, 2008, to May 30, 2016, radiculopathy of the left lower extremity was not manifested by severe incomplete paralysis of the left sciatic nerve.  Hence, a rating in excess of 20 percent from May 15, 2008, to May 30, 2016, for radiculopathy of the left lower extremity is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for residuals of a right hip fracture is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a left hip fracture is denied.

A 20 percent disability rating, but not higher, since February 12, 2007, is granted for pelvic fracture and Trendelenburg gait, subject to the laws and regulations governing the payment of monetary benefits.

A 40 percent disability rating, but not higher, from December 8, 2006, to February 11, 2007, is granted for pelvic fracture and Trendelenburg gait, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent disability rating, but not higher, from December 8, 2005, to December 7, 2006, is granted for pelvic fracture and Trendelenburg gait, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait since May 31, 2016, is denied.

A 20 percent disability rating, but not higher, from May 15, 2008, to May 30, 2016, is granted for radiculopathy of the left lower extremity associated with pelvic fracture and Trendelenburg gait, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


